UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7281


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN JERMAINE BECKHAM,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Graham C. Mullen,
Senior District Judge. (3:00-cr-00136-GCM-4)


Submitted:   December 20, 2012            Decided:   December 26, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Jermaine Beckham, Appellant Pro Se.     Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           John   Jermaine    Beckham         appeals    the    district    court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a

sentence   reduction.   We    have    reviewed         the   record   and   find   no

reversible error. Accordingly, we affirm for the reasons stated

by the district court.        United States v. Beckham, No. 3:00-cr-

00136-GCM-4   (W.D.N.C.      June    6,       2012).    We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.


                                                                            AFFIRMED




                                          2